 In the Matter of E. W.BLISSCOMPANY, TOLEDO MACHINE TOOLDIVISION,1 EMPLOYERandINTERNATIONAL UNION, UNITED AUTO-MOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OFAMERICA (UAW-CIO), PETITIONERCase No. 8-RU--62.Decided January 31, 19419DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-man panel-consisting of the undersigned Board Members.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner requests a unit of all office, clerical, and engineering 2employees in the Toledo Machine Tool Division of the Employer,including employees in the finance department, engineering depart-ment, parts department, material control department, order depart-ment, production control department, purchasing department, ship-ping and receiving department, works manager's department, the1The name of the Employer appears as amended at the hearing.*Houston,Reynolds,and Murdock.2The Petitioner describes the unit requested as "all office and clerical employeedi" ex-.eluding supervisory employees.At the hearing the Petitioner described the unit soughtby way of departments,and added"engineering employees"to those originally claimed.81 N. L. R. B., No. 75.428 E.W. BLISS COMPANY429sales department,' and the advertising department, but excludingconfidential employees and supervisors as defined under the Act.The Employer, although agreeing to the exclusions proposed by thePetitioner, contends that various other employees should be excludedfrom the unit.Thus, the Employer argues that all employees inthe engineering department, the parts department, the advertisingdepartment, and the sales department should be excluded upon theground that such departments are controlled by and are integratedwith plants of the Employer at other locations 4 In the alternative,the Employer contends that if the employees in the engineering depart-ment as such be included in the unit, certain employees therein in theclassifications of junior and senior engineers, lay-out men, detailersand detail clerks, should be excluded as professional employees.TheEmployer further seeks the exclusion of all clericals in the shippingand receiving department and certain clericals in the material controldepartment upon the basis that such employees are plant rather thanoffice clericals.The Employer would also exclude as a supervisora senior clerk in the material control department.The Toledo Machine Tool Division of the Employer, herein calledthe Toledo Plant, is located at Toledo, Ohio, and is one of five plantsowned and operated by the Employer.The other four plants are lo-cated at Salem, Ohio; Cleveland, Ohio; Hastings, Michigan; andEnglewood, New Jersey, respectively.The home office of the Em-ployer is in Detroit, Michigan.All five plants manufacture thesame type of power presses.All five plants are served by three en-gineering offices, of which one is located in the Detroit home office,another in the Hastings Plant, and the third in the Toledo Plant.The engineering, parts, sales, and advertising departments are alllocated in buildings which are a part of the Toledo Plant.Therebeing no evidence to the contrary, we assume that the work of eachemployee in these departments is performed at the Toledo Plant. Therecord discloses that such employees all perform substantially thesame type of work (clerical technical) under similar working condi-tions as do the employees from other departments of the ToledoPlant.The employees of the questioned departments have frequentcontact with similar employees in such other departments. It furtherappears that there has been no history of collective bargaining cover-8The record is not clear as to whether there is a sales department proper,as distin-guished from the sales engineering department.In referring to the sales departmentherein,we shall include the sales engineering department.4Integration of these departments with plants at other locations is indicated by thefact that such departments function in their respective fields for the benefit of all plantsof the Employer.The immediate supervisors of these departments are answerable toofficials of the home office at Detroit rather than to officials of the Toledo plant. In theease of the sales and advertising departments,the employees therein are listed on theDetroit office pay roll and their salary determinations are made in Detroit rather than atToledo. -430DECISIONS OF NATIONAL LABOR RELATIONS BOARDing all plants of the Employer on a multiple-plant basisinsofar asthe claimed employees are concerned. In accordance with the Board'sgeneral policy of placing employees with similar interests in the samebargaining unit,5 we believe, under the present circumstances, that allthe office, clerical, and technica16 employees in the engineering,parts,sales,and advertising departments, located at the Toledo Plant, mayproperly be included in a plant-wide office, clerical, and technical unit.There remains for consideration the question of excluding as pro-fessionalscertain categories of employees in the engineering depart-ment together with the question of excluding plant clericals and thequestion of whether a senior clerk in the material control departmentis to be excluded as a supervisor.Professional EmployeesAs previously noted, the Employer contends that junior and seniorengineers, lay-out men, detailers, and detail clerks should be excludedas professional employees.(a) Junior and Senior Engineers:The record discloses that thework of the junior and senior engineers is predominantly intellectualand varied in character and involves the exercise of discretion andjudgment.A college education is required of employees in eithercategory.Senior engineers are capable of handling novel problemsfrom the standpoint of design.Moreover, their work cannot bestandardized.The duties of a junior engineer are lesser in naturethan those performed by a senior engineer, but a junior engineer canadvance in the course of his work to a senior engineer.Under thecircumstances, we find that the junior and senior engineers are pro-fessional employees within the meaning of the amended Act,' andas such may not be included in the same unit with the non-professionalemployees unless a majority of the junior and senior engineers votefor such inclusion.Accordingly, we shall set up a separate votinggroup for the junior and senior engineers, as hereinafter provided for,in order to ascertain their desires with respect to their inclusion in theunit with the clerical and technical employees.(b)Lay-out Men:The function of a lay-out man is to explore thepossibility of the manufacture by the Employer of a product orderedby a customer and to render a general recommendation thereupon.He makes drawings in which he applies general principles of engi-SeeMatter of PhelpsDodqeMercantile C'ompan,l,78 N L.R. B. 179E The Board has, in numerous instances,under similar circumstances, included both tech-nical and clerical employees in a single bargaining unit.SeeMatter of Chrysler Corpora-tion,55 N. L.R. B. 1039,and cases therein cited.7 SeeMatter of Solar ManufacturingCorp.,80 N. L.R. B. 1358;Matter of WestinghouseElectric Corporation,80 N. L.R. B. 591;Matter ofSouthern Bell Telephone and TelegraphCompany,Inc.,78 N L. R. B. 814. E.W. BLISS COMPANY431neering and specific principles of power press design.Some of thelay-out men have college degrees and some do not.The amount oftraining required is variable, depending upon the individual. Inhiring a lay-out man the Employer would consider primarily hisexperience, rather than whether or not he possesses a college educa-tion.While the work of a lay-out man has some of the attributes ofa professional employee, it does not appear that such work requires"knowledge of an advanced type in a field of science or learning cus-tomarily acquired by a prolonged course of specialized intellectualinstruction and study in an institution of higher learning, . . ."within the meaning of Section 2 (12) of the Act, as amended.Accordingly, we find that the lay-out men are not professionalemployees.8(c)Detailers and Detail Clerks:It is the duty of the employeesdescribed as detailers to take the graphic outline of a product to bemanufactured and thereafter to break it down to its component parts.The detailers then draw up the parts for manufacturing. Theirwork requires a basic understanding of engineering and about 2 yearsof practical experience.A detailer ordinarily advances to a lay-outman.The detail clerks read blueprints and make drawings.TheBoard has customarily included detailers and similar classificationsin units of clerical and technical employees, and has recently foundthat detailers are not professional employees within the meaning ofthe Act 10We therefore find that the detailers and detail clerks arenot professional employees within the meaning of the Act.Plant ClerksThe Employer contends that all shipping and receiving departmentclericals should be excluded from the unit for the reason that they areplant clerks, rather than general office clerks.Such employees areclassified as senior clerk, junior clerk, and typist.They perform nomanual labor, the major portion of their time being devoted to paperwork.The Employer also objects to the inclusion of Victor Puhl andLeo Drudzinski, who are under the supervision of the head of thematerial control department, on the basis that they also are plantclerks.Puhl and Drudzinski keep records, receive invoices, and priceparts.Their desks are stationed in the production area of the ToledoPlant only because such location is more convenient to them in theperformance of their work.They are under no supervision otherthan the head of the material control department. Inasmuch as theSeeMatter of MurrayOhioManufacturing Company,61 N L R B. 47, wherein lay-outengineers were included in a unit of clerical and technical employees.9 SeeMatter of Chrysler Corporation,55 N. L.It. B. 1039, and cases therein cited.10Matter of George A.Fuller Company,78 N. L.R. B. 207. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDduties and interests of the above-mentioned plant clericals are closelyallied to the other employees in the proposed unit, and since the plantclericalswere not included in the plant-wide production unit cur-rently being bargained for by the Petitioner,we shall include themwithin the voting group of the clerical and technical employees soughtherein 11The Senior Clerk in the Material Control DepartmentThe Employer would exclude this senior clerk upon the ground thathe is a supervisor.The job of such employee is to mark specificationson orders as they come through the material control department.He has no authority to hire or discharge or make effective recom-mendations in connection therewith.He punches a time clock,whereas supervisors do not.We find that this senior clerk is not asupervisor within the meaning of the amended Act; accordingly, weshall include him within the voting group of clerical and technicalemployees sought herein.In view of the foregoing, we shall direct that separate electionsbe held in the following groups at the Toledo Machine Tool Divisionof the Employer at Toledo, Ohio, and shall defer our determinationas to the scope of the unit until the results of these elections have beenascertained:1.All office, clerical and technical employees, including the employ-ees in the finance department, engineering department, parts depart-ment, material control department,12 order department, productioncontrol department, purchasing department, shipping and receivingdepartment, works manager's department, sales department, and ad-vertising department, but excluding confidential employees and super-visors, within the meaning of the Act.2.All junior and senior engineers.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the EighthRegion, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, among1 SeeMatter of Plankinton Packing Company,69 N. L R. B. 920,wherein the Boardfound no merit to the contention that plant clericals should be excluded from a unit com-posed of office clericals.See alsoMatter of Republic Steel Corporatson,72N. L.R. B. 525.11 Included herein is the senior clerk referred to above. E.W. BLISS COMPANY433the employees in the voting groups described above, who were em-ployed during the pay-roll period immediately preceding the dateof this Direction of Elections, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether ornot they desire to be represented by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America(UAW-CIO) for the purpose of collective bargaining.